DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, “thereon on a” should read --thereon a--.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 12, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 20180363354 A1) in view of Suzuki (CN 203669598 U).  
2018033354 A120180363354 A1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Regarding claim 1, Linden teaches an actuation system (fig. 1) for a closure panel (10) of a vehicle, the actuation system having: a base portion (18) for mounting to a body (29) of the vehicle, the base portion having mounted thereon a latch mechanism (106) for latching the closure panel between a locked and an unlocked state (fig. 6) and a presenter mechanism (20) for presenting the closure panel with respect to the body between a home position (fig. 3) and a presentment position (fig. 4); and a remote actuator (116) positioned on the body of the vehicle remote from the base portion (fig. 5 shows the controller in a remote position), such that a presenter linkage (not explicitly shown, but para. 0023 explains that the controller actuates the plunger so there must be a linkage for communication between the two) couples operation of the remote actuator to the presenter mechanism, in order to move a presentment member (22) of the presenter mechanism to affect positioning of the closure panel between the home position and the presentment position (figs. 3 and 4).
Linden fails to teach wherein the remote actuator includes a motor and that the presenter linkage mechanically couples the motor to the presenter mechanism.  
Suzuki teaches a similar door driving device wherein the remote actuator (70) includes a motor (71) and a presenter linkage (66, 67) that mechanically couples the motor to the presenter mechanism (40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Linden for those of Suzuki.  The examiner is taking the position that it would be obvious to substitute the remote actuator including a motor and a presenter linkage mechanically coupling the motor to the presenter mechanism of Suzuki for the remote actuator of Linden.  Locating the actuator in a remote location and utilizing a mechanical connection simplifies vehicle design by being able to locate the actuator anywhere in the vehicle door. The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 2, Linden in view of Suzuki teaches the actuation system of claim 1, wherein the remote actuator (the modified combination remote actuator would remain in the same place as Linden’s 116) is also remotely positioned from a housing (Linden’ 106, 18) of the latch mechanism, the housing of the latch mechanism mounted on the body (Linden’ 29).  
Regarding claim 3, Linden in view of Suzuki teaches the actuation system of claim 2, Linden further teaches wherein the base portion (18) is part of the housing (base portion 18 closes off part of housing)
Regarding claim 4, Linden in view of Suzuki teaches the actuation system of claim 1, Linden further teaches wherein the body (29) is of the closure panel (30)
Regarding claim 5, Linden in view of Suzuki teaches the actuation system of claim 2, Linden further teaches wherein the remote actuator (the modified combination remote actuator would remain in the same place as Linden’s 116 and maintain the same connections) is connected to the latch mechanism (106) by a latch linkage (fig. 5) for operating one or more latch elements of the latch mechanism, the latch linkage separate from the presenter linkage (the controller 116 controls both the latch mechanism and the presenter mechanism independently and therefore must have separate linkage for each).
Regarding claim 8, Linden in view of Suzuki teaches the actuation system of claim 1, Linden further teaches further comprising one or more sensors (40) associated with the presenter mechanism, the one or more sensors for indicating to at least one of a vehicle controller and the remote actuator that the latch mechanism is in the presentment position (para. 0022).
Regarding claim 12, Linden in view of Suzuki teaches the actuation system of claim 1, Linden further teaches wherein the presenter mechanism (20) is a plunger (22) configured to be extended away from the base portion when in the presentment position (fig. 4).  
Regarding claim 14, Linden in view of Suzuki teaches the actuation system of claim 1, Suzuki further teaches a presentment lever (67) coupled to the base portion, such that the presentment lever has a first portion (67b) connected to the presentment member (41) and a second potion (67a) connected to the presenter linkage (66).
Regarding claim 15, Linden in view of Suzuki teach the actuation system of claim 14, Suzuki further teaches wherein the presentment lever (67) is coupled to the base portion by a pivot (C4).  
Regarding claim 16, Linden in view of Suzuki teach the actuation system of claim 15, Suzuki further teaches comprising a resilient element (66a) for biasing the resilient member towards the home position (para. 0061).  
Regarding claim 18, Linden in view of Suzuki teaches the actuation system of claim 1, Linden further teaches wherein the presenter mechanism (20) is a plunger (22) configured to be extended away from the base portion when in the presentment position (fig. 4).  
Regarding claim 19, Linden teaches an actuation method for operating a closure panel (10) of a vehicle, the method comprising the steps of: receiving a presentment instruction (para. 0024) for operating a presenter mechanism (20) from a home position (fig. 3) to a presentment position (fig. 4), the presenter mechanism having a presentment member (22) for moving the closure panel from the home position to the presentment position, the presenter mechanism integrated on a base portion (18) with a latch mechanism (106) for latching and unlatching the closure panel with respect to a body of the vehicle; and operating a remote actuator (116) positioned on the body remote from the base portion (fig. 5) in order to manipulate a presenter linkage operatively coupling the remote actuator to the presentment member, in order to move the presentment member from the home position to the presentment position (para. 0024).
Linden fails to teach wherein the remote actuator includes a motor and that the presenter linkage mechanically couples the motor to the presenter mechanism.  
Suzuki teaches a similar door driving device wherein the remote actuator (70) includes a motor (71) and a presenter linkage (66, 67) that mechanically couples the motor to the presenter mechanism (40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the teachings of Linden for those of Suzuki.  The examiner is taking the position that it would be obvious to substitute the remote actuator including a motor and a presenter linkage mechanically coupling the motor to the presenter mechanism of Suzuki for the remote actuator of Linden.  Locating the actuator in a remote location and utilizing a mechanical connection simplifies vehicle design by being able to locate the actuator anywhere in the vehicle door. The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 20, Linden in view of Suzuki teaches the actuation system of claim 19, Linden further teaches, further comprising the step of operating the latch mechanism (para. 0029), the latch mechanism operatively coupled to the remote actuator by a latch linkage separate from the presenter linkage (signal generated; para. 0029).


Claims 6-7, 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 20180363354 A1) in view of Suzuki (CN 203669598 U) and further in view of Machida (US 6131337 A).
Regarding claim 6, Linden in view of Suzuki teaches the actuation system of claim 5, however fails to teach a cinch mechanism (50) incorporated in the latch mechanism as part of the one or more latch elements, such that the cinch mechanism is connected to the actuator by the latch linkage.
Machida teaches a similar latch mechanism including a cinch mechanism (col. 6, lines 36-67) incorporated in the latch mechanism as part of the one or more latch elements, such that the cinch mechanism is connected to the actuator by the latch linkage (signal given to close the latch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a latch with a cinching mechanism in order to latch the door in the event it is left in the half-latched state.  This would provide a safer vehicle by reducing the chance of accidentally leaving your door open or unlocked.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 7 is rejected in the same manner as described above in claim 6. 
Regarding claim 13, Linden in view of Suzuki and further in view of Machida teaches the actuation system of claim 7, Linden further teaches wherein the latch linkage is an electronic signal connection (para. 0029).  
Regarding claim 17, Linden in view of Suzuki teaches the actuation system of claim 1, wherein the latch mechanism includes a ratchet (186) for facilitating operation of the latch mechanism in a primary latched state and an open state (fig. 6).  
Linden does not teach wherein the ratchet facilitates operation of the latch mechanism in a secondary latched state.  
Machida teaches a similar latch mechanism wherein the ratchet (22) facilitates operation in a secondary latched state (fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a ratchet that facilitates operation of the latch mechanism in a secondary latched state.  A secondary latched state helps to secure the door if it is not shut entirely preventing it from flying open and striking an obstruction.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 21, Linden in view of Suzuki teaches the method of claim 19, however fails to teach wherein said operating the latch mechanism performs a cinching operation of the latch mechanism.  
Machida teaches a similar latch mechanism including a cinch mechanism (col. 6, lines 36-67) incorporated in the latch mechanism as part of the one or more latch elements, such that the cinch mechanism is connected to the actuator by the latch linkage (signal given to close the latch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a latch with a cinching mechanism in order to latch the door in the event it is left in the half-latched state.  This would provide a safer vehicle by reducing the chance of accidentally leaving your door open or unlocked.   All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 20180363354 A1) in view of Suzuki (CN 203669598 U) and further in view of Kobayashi (US 5273324 A).
Regarding claim 9, Linden in view of Suzuki teaches the actuation system of claim 1, however fails to teach wherein the presenter linkage is a cable.  
Kobayashi teaches a similar actuation system comprising a cable as a linkage system.  
It would have been obvious to one of ordinary skill in the art to utilize a cable as a linkage system instead of a signal to provide a more reliable mechanical function of the system.   While using a signal is a more advanced technology today, a cable is well known in the art as a linkage system.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Regarding claim 10, Linden in view of Suzuki teaches the actuation system of claim 5, however fails to teach wherein the latch linkage is selected from the group consisting of a cable and a rod.  
Kobayashi teaches a similar actuation system comprising a cable as a linkage system.  
It would have been obvious to one of ordinary skill in the art to utilize a cable as a linkage system instead of a signal to provide a more reliable mechanical function of the system.   While using a signal is a more advanced technology today, a cable is well known in the art as a linkage system.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Linden (US 20180363354 A1) in view of Suzuki (CN 203669598 U) and Machida (US 6131337 A) and further in view of Kobayashi (US 5273324 A).
Regarding claim 11, Linden in view of Suzuki and Machida teaches the actuation system of claim 7, however fails to teach wherein the latch linkage is selected from the group consisting of a cable and a rod.  
Kobayashi teaches a similar actuation system comprising a cable as a linkage system.  
It would have been obvious to one of ordinary skill in the art to utilize a cable as a linkage system instead of a signal to provide a more reliable mechanical function of the system.   While using a signal is a more advanced technology today, a cable is well known in the art as a linkage system.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.  
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
With respect to the argument that the examiner admitted that Linden did not discuss a presenter linkage, the applicant misunderstood the rejection.  Emphasis is added on the portion of the rejection where the examiner discusses that Linden does not teach utilizing a cable as the presenter linkage.  The examiner cited the presenter linkage of Linden in the rejection to claim 1 above.  
With respect to the argument that Suzuki does not teach a motor of a remote actuator being remote from a presenter mechanism, the examiner points to the rejection of claim 1 above where the motor of the remote actuator of Suzuki is cited.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675